—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered September 11, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s motion to suppress evidence was properly denied, since defendant’s statements were not the product of custodial interrogation (see, People v Li, 235 AD2d 211, Iv denied 89 NY2d 1037; People v Centano, 153 AD2d 494, affd 76 NY2d 837; People v Yukl, 25 NY2d 585). The record, including *238evidence of defendant’s voluntary accompaniment of the detectives and the conversational, non-accusatory nature of the discussion, amply supports the hearing court’s findings.
Concur — Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.